The plaintiff's cause of action required proof on his part of his ownership in a driveway about six feet in width which runs east from Front Street in Hartford, between plaintiff's and defendants' buildings; the plaintiff claimed that his boundary line is the fence on the south edge of this driveway, while the defendant De Feo claimed that his boundary line is the north edge of this driveway. *Page 193 
The finding does not establish a title by deed or grant. The appeal does not question the accuracy of the finding. "For more than a score of years," the finding recites, "before the bringing of this action and as far back as the memory of witnesses runs, this driveway has been used continuously, as his own, by the plaintiff and his predecessors in title." In addition to this long-continued unexplained use as his own by the plaintiff, the trial court has found that it was adverse. The facts found amply justified the trial court's conclusion that plaintiff has title to this driveway by prescription.Villany v. D'Amelio, 96 Conn. 680, 115 A. 428.
   There is no error.